DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/589,397, filed on 10/01/2019.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 10/01/2019 is approved by the office.
Drawings
5.	The drawings and specifications filed on 10/01/2019 is approved by the office.
Claim Objections
7.	Claim 8 is objected to as there is two recitations of “second” in the 2nd line of the claim. Examiner suggests deleted one recitation of “second”. Appropriate correction is required.
8.	Claims 13-14 are objected to as there is no claim 12 in the claim set. Examiner suggests amending (renumbering) claims 13-14 to read as claims 12 and 13 respectively. Appropriate correction is required.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

10.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-15 of U. S. Patent No. 10,868,835 since the instant claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



11.	Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ford, (USPUB 2015/0135300 A1).

12.	Regarding claim 1, Ford disclosed a method comprising: 
receiving, by one or more processors of a computing device and from an email server, an email rule comprising one or more conditions and one or more actions (see para. [0007], [0048], [0096-0098], [0101] and [0138] shows email policies, including conditions and actions); 
comparing, by the one or more processors, the one or more conditions with individual archived emails of a plurality of archived emails stored on the computing device (see para. [0096-0098] shows policies for recognizing subject lines and sending the emails to a specified secure location); 
identifying, by the one or more processors, a subset of the plurality of archived emails that satisfy the one or more conditions (see para. [0096-0098]); and 
performing, by the one or more processors, the one or more actions on the subset of the plurality of archived emails, wherein the one or more actions include placing a legal hold on the subset of the plurality of archived emails (see para. [0007], [0096-0098] and [0101)).

Claim 8 recites a computing device that further includes limitations that are substantially similar to claim 1. Ford disclosed a computing device (see Fig.1). As such, is rejected under the same rationale as above.
One or more non-transitory computer readable media that further includes limitations that are substantially similar to claim 1. Ford disclosed One or more non-transitory computer readable media (see para. [0222]). As such, is rejected under the same rationale as above.


13.	Regarding claims 2, 9 and 15, Ford disclosed the method of claim 1, wherein comparing the one or more conditions with the individual archived emails of the plurality of archived emails stored on the computing device comprises: 
comparing the one or more conditions with metadata associated with the individual archived emails of the plurality of archived emails stored on the computing device (see para. [0172] and [0176]); and 
comparing the one or more conditions with multiple fields of the individual archived emails of the plurality of archived emails stored on the computing device, wherein the multiple fields include a sender email address, one or more recipient email addresses, a subject field, and a body field (see para. [0096-0098] shows policies for recognizing subject lines and sending the emails to a specified secure location base on the recognition).

14.	Regarding claims 3, 10 and 16, Ford disclosed the method of claim 1, further comprising: 


15.	Regarding claims 4, 10 and 17, Ford disclosed the method of claim 1, further comprising: 
deleting, from the computing device, the subset of the plurality of archived emails (see para. [0140] shows deleting).

16.	Regarding claims 5, 11 and 18, Ford disclosed the method of claim 1, further comprising: 
determining that a user is attempting to perform a prohibited action on at least one email of the subset of the plurality of archived emails; and 
performing a protective action (see para. [0084], [0093] and [0102-0103]).

17.	Regarding claims 6, 12 and 19, Ford disclosed the method of claim 5, wherein the prohibited action comprises at least one of: 
delete the at least one email; forward the at least one email; or edit the at least one email (see para. [0043-0044], [0084], [0093] and [0102-0103]).

18.	Regarding claims 7, 13 and 20, Ford disclosed the method of claim 5, wherein the protective action comprises at least one of: 

automatically sending an email to an administrator in a legal department or an information technology department of a company (see para. [0043-0044], [0084], [0093] and [0102-0103]).

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
An information management system approves or denies user requests to access information of the system. The information includes all types of information including documents and e-mail. The information management system is driven using a policy language having policies and policy abstractions. The information management system may approve or deny many different types of requests including opening a document or file, copying a file, printing a file, sending an e-mail, reading an e-mail, cut and paste of a portion of a document, saving a document, executing an application on a file, and many others (Lim ‘694)
An information management system approves or denies user requests to access information of the system. The information includes all types of information including documents and e-mail. The information management system is driven using a policy language having policies and policy abstractions. The information management system may approve or deny many different types of requests including opening a document or file, copying a file, printing a file, sending an e-mail, reading an e-mail, cut and paste of a portion of a document, saving a document, executing an application on a file, and many others (Lim ‘051)
improved secure exchange system features include a federated search facility, hybrid encryption management (adjustable encryption key management), anonymous IRM, disassembled storage of data as chunks rather than files, Ford et al.  ‘296)
managing digital rights management (DRM) protected content sharing in a networked secure collaborative computer data exchange environment through a secure exchange facility managed by an intermediate organizational entity amongst users of a plurality of other organizational entities, wherein computer data content and access rights for the computer data content is shared between a first and second user, the computer data content and access rights for the computer data content are transformed into a DRM protected computer data content through communications with a DRM engine, wherein the DRM engine is selected based on a content type of the computer data content, and the DRM engine is provided by an entity other than the intermediate organizational entity and other than any of the plurality of other organizational entities. (Ford et al.   ‘188)
a secure data exchange system that includes a data management facility; and a plurality of data storage nodes. The data management facility manages content sharing between entities of data stored in the data storage nodes, wherein the data is stored by a user of a first entity and comprises content and metadata. The data management facility only has access to the metadata of the user data for managing of the data in the plurality of data storage nodes and not the content. The data management facility may be geographically distributed at a plurality of data management sites and the data storage nodes may exist inside and outside of a firewall of the first entity. (McCarthy et al.   ‘206)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443